Citation Nr: 0841132	
Decision Date: 11/28/08    Archive Date: 12/03/08

DOCKET NO.  04-11 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served in the U.S. Naval Reserve from 1964 to 
1968; he had active service from February to March 1966, 
representing a period of inactive duty training during which 
he was hospitalized following an injury incurred in the line 
of duty.  Service connection has been established for PTSD as 
a residual of this injury in service.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision by the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which established service connection for the PTSD, 
evaluated as 10 percent disabling effective from April 2002.  
The veteran appealed, contending that a higher rating was 
warranted.  He did not disagree with the effective date for 
the establishment of service connection.

In May 2006, the Board remanded this case for additional 
evidentiary development.  The case has now been returned to 
the Board for further appellate consideration.  For the 
reasons addressed in the discussion below regarding the duty 
to assist, the Board concludes that the development has been 
completed to the extent permitted by the veteran's situation.  
Therefore, a new remand is not required in order to comply 
with the holding of Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case have been 
completed.

2.  The veteran's PTSD is manifested by mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for the veteran's PTSD are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 
4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

The Board observes that the veteran's appeal is from the 
initial rating assigned for his PTSD after the establishment 
of service connection.  In Dingess v. Nicholson, 19 Vet. App. 
473, 490-1 (2006), the United States Court of Appeals for 
Veterans Claims (Court) held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Thus, because the 
notice that was provided before service connection was 
granted was legally sufficient, VA's duty to notify in this 
case is satisfied.  See also Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

In addition, the veteran was sent VCAA-compliant notification 
letters regarding the current claim in June and September 
2006.  Taken together, these letters informed the veteran of 
what information and evidence he must submit, what 
information and evidence will be obtained by VA, and the need 
for the veteran to advise VA of or to submit any evidence in 
his possession that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the 
Court's holding in Quartuccio, supra.  

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).   The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.   The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).)

The Board observes that the Court recently issued a decision 
in the case of Vazquez-Flores v. Peake, 22. Vet. App. 37 
(2008), regarding the information that must be provided to a 
claimant in the context of an increased rating claim.  As 
this case does not apply to initial rating cases, further 
discussion of its provisions is not required. 

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In view of the foregoing, 
the Board finds that the appellant was notified and aware of 
the evidence needed to substantiate this claim and the 
avenues through which he might obtain such evidence, and of 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the appellant has been 
satisfied in this case.  All available relevant medical 
records pertinent to the issue on appeal are in the claims 
folder.  The veteran has had the opportunity to present 
evidence and argument in support of his claim, and nothing 
reflects he has indicated the existence of any relevant 
evidence that has not been obtained or requested.  Moreover, 
he was accorded a VA examination in March 2003 regarding this 
case.  

The Board notes that the case was remanded in May 2006 to 
request additional medical records, and to accord the veteran 
a new examination for disability evaluation purposes.  The 
veteran did not respond to the request for information on 
medical treatment, nor did he report for the VA examination 
scheduled for July 2008.  However, a January 2007 Report of 
Contact noted the veteran was hospitalized and not expected 
to live.  Further, the November 2008 statement from the 
veteran's accredited representative noted that the veteran's 
spouse reported that the veteran had been in the nursing home 
for the past 3 years,  that he had end-stage chronic 
obstructive pulmonary disease, and was under hospice care.

In view of the foregoing, the Board finds that the veteran 
had good cause for his failure to report for the VA 
examination.  Further, the circumstances of the veteran's 
condition as reported above indicates that he will remain 
unable to report for a new examination, and that to order any 
such development would be unconscionable.  Therefore, the 
Board concludes that VA has fulfilled the duty to assist the 
appellant in this case. 

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant. Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations applies, 
assigning the higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disability upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Diagnostic Code 9411 provides that PTSD is evaluated under 
the general rating formula used to rate psychiatric 
disabilities other than eating disorders, pursuant to 38 
C.F.R. § 4.130.  When a mental condition has been formally 
diagnosed, but symptoms are not severe enough either to 
interfere with occupational and social functioning or to 
require continuous medication, a noncompensable (zero 
percent) evaluation is warranted.  Occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication warrants a 10 percent 
evaluation. 

A 30 percent disability rating is in order when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). 

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

In addition, when evaluating a mental disorder, the rating 
agency shall consider the frequency, severity, and duration 
of psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  38 C.F.R. § 4.126(a).  The rating agency shall 
assign an evaluation based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  Id.  However, 
when evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation on the 
basis of social impairment.  38 C.F.R. § 4.126(b). 

In this case, the March 2003 VA examination noted that the 
veteran was casually, cleanly, and reasonably neatly dressed.  
He was alert, cooperative, and showed reasonably good eye 
contact. In addition, he was oriented to time, place, and 
person, although somewhat vague about his history.  His 
psychomotor activity was somewhat slowed, but his speech was 
clear with normal rate, amount, rhythm, volume, and 
reasonably good articulation.  His affect was somewhat 
labile, but mood congruent and appropriate with normal 
intensity.  There were no signs of delusions, obsessions, or 
phobias.  His thought process was goal-oriented with no loose 
associations, clanging, blocking or neologisms.  He 
specifically denied having had auditory hallucinations, 
delusional beliefs, or paranoid ideation.  Moreover, he did 
not show gross signs of nervousness when trying to convey his 
history of psychological symptoms or when talking about his 
traumas.  The treatment records on file are consistent with 
these findings.

In addition, the March 2003 VA examination assigned a global 
assessment of functioning (GAF) score of 52.  The Board 
observes that the GAF designation is based on a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness," citing the Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, Washington, DC, American 
Psychiatric Association, 1994 (DSM-IV).  Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995).  Scores ranging from 51 to 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Id.; see also 38 C.F.R. § 4.130 (incorporating by reference 
the VA's adoption of the DSM-IV, for rating purposes).

More importantly, the March 2003 VA examiner concluded that 
the veteran presented a mixed set of symptoms through the 
years, making clarification of his diagnosis difficult.  
Although he currently met the criteria for PTSD related to 
his in-service fall, the examiner stated that this was 
complicated by multiple trauma, many of which occurred before 
the military.  The examiner further stated that many of the 
veteran's problems appeared related to major depression that 
had a strong basis in pre-military experiences.  The examiner 
also noted that the veteran had personality disorder symptoms 
that were well documented as having occurred before the 
military service.  Therefore, the examiner stated that these 
complications made it difficult to determine the contribution 
of the military trauma to the veteran's psychological 
problems.  Nevertheless, the examiner stated that one 
approach was to consider the veteran's military related PTSD 
to contribute 25 percent of his total psychological problems, 
regardless of any service-connected percentage assigned.  
Further, the examiner opined that the veteran should be 
considered to psychologically have the ability to manage his 
own finances, affairs, and to have the ability to work.

In short, there is competent medical evidence which 
distinguishes the symptomatology of the service-connected 
PTSD from nonservice-connected psychiatric conditions.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Based upon 
the aforementioned medical findings, the Board finds that the 
veteran's PTSD is manifested by mild or transient symptoms 
which decrease work efficiency and ability to perform 
occupational tasks only during periods of significant stress.  
As such, it is adequately represented by the current 10 
percent rating, and does not meet or nearly approximate the 
criteria for a rating in excess of 10 percent.

For these reasons, the Board finds that the preponderance of 
the evidence is against the claim of entitlement to an 
initial rating in excess of 10 percent for the veteran's 
service-connected PTSD during any portion of the appeal 
period.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Gilbert, 
supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  
Consequently, the benefit sought on appeal with respect to 
this claim must be denied.


ORDER

Entitlement to an initial rating in excess of 10 percent for 
PTSD is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


